NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONOVAN JAMES BOLEN,                            No.    17-35379

                Petitioner-Appellant,           D.C. Nos.    1:16-cv-00233-BLW
                                                             1:11-cr-00143-BLW-2
 v.

UNITED STATES OF AMERICA,                       MEMORANDUM*

                Respondent-Appellee.


DAVID JOSEPH VON BARGEN,                        No.    17-35380

                Petitioner-Appellant,           D.C. Nos.    1:16-cv-00261-BLW
                                                             1:11-cr-00143-BLW-1
 v.

UNITED STATES OF AMERICA,

                Respondent-Appellee.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                           Submitted February 4, 2020**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      In these consolidated appeals, federal prisoners Donovan James Bolen and

David Joseph Von Bargen appeal from the district court’s judgments dismissing

their 28 U.S.C. § 2255 motions to vacate their sentences. We have jurisdiction

under 28 U.S.C. § 2253. Reviewing de novo, see United States v. Swisher, 811

F.3d 299, 306 (9th Cir. 2016) (en banc), we vacate and remand.

      Appellants contend that their convictions for conspiracy to maliciously

damage federal property, in violation of 18 U.S.C. § 844(f)(1), and conspiracy to

use explosive materials, in violation of 18 U.S.C. § 844(i), are not crimes of

violence under 18 U.S.C. § 924(c). During the pendency of this appeal, the

Supreme Court issued its decision in United States v. Davis, 139 S. Ct. 2319

(2019), which held that section 924(c)’s residual clause is unconstitutionally

vague. Id. at 2336. The government concedes, and we agree, that remand is

warranted for the district court to reconsider its ruling in light of Davis, including

whether the challenged convictions are crimes of violence under 18 U.S.C. §

924(c)(3)(A).

      VACATED AND REMANDED.




                                           2                           17-35379 & 17-35380